Title: To Benjamin Franklin from John Perkins, 17 February 1752
From: Perkins, John
To: Franklin, Benjamin


Sir
Feb. 17th. 1752. Boston
I received your Bill by the last Post and thank you for it as I do likewise for the Pamphlets last Summer.
It was a sincere pleasure to me to see good Dr. Thompson so well defended by his generous Friend Dr. Hamilton. I am much pleas’d with both these Gentlemen’s Performances.
I beg’d your Plain Truth of Mrs. Mecom a few Weeks since which I had never seen before and about the same Time had the good Fortune to see your Plan of an English School.
Mr. Kennersley was well receiv’d among us by whome I have seen some of your Experiments which were very entertaining. But this new found Element ambresine! I can by no means understand it any more than Magnetism. I imagin it has very important Uses in the World possibly not in our Power to discover. I cant help thinking Sensation and Muscular Motion are at least in part performed by it. Your Rationale on Clouds and Rain appears extreamly probable to me and so that of the Aurora Borealis. As to the Fulmen it is demonstrable that it is the same Thing.
I made an Observation or two on the Fulmen and the Thundring Sound of it in August last which I would transmit to you if I tho’t you were enough at Leisure.
We have had a Cold Winter. The first of January was the sharpest Day when my Glass reach’d, 100 which is three Degrees and a half colder than any since I had it being 7 or 8 Years. It was at 66 on December 30. hor. 8. A.M. at which Time the air began to alter. I should be glad to know how it was with you And (if you have Intelligence) how it was at Virginia or South Carolina and when it began, was at the height, &c. It was by common Report at Hallifax the same Day as with us, at the height.
The Small Pox threatens spreading here and some of our People are runing into a Course of Tar-Water as a preparative.
If your Doctors have found any benefit by any previous Medicinal management to the common way of Infection I should be glad to know it for the safety of such as are not pleas’d with Inoculation and for the meliorating this too. I believe something may be done in this Matter and would promote Tryals of every Thing likely: Tho’ I differ from my Bretheren in the affair of Diet.
Dear Sir, I had the pleasure to see your Son while he was with us and need say no more of him than to wish you all the Happiness in him that his Genius and Accomplishments seem to me to promise. I hope he got well home. I am Sir Your Obliged Humble Servant
John Perkins
 Addressed: For  Mr. Franklin Post Master  In Philadelphia
